301 B.R. 722 (2003)
In re AMERICAN HOMEPATIENT, INC., Reorganized Debtor.
No. 02-08915-GP3-11.
United States Bankruptcy Court, M.D. Tennessee, Nashville Division.
November 19, 2003.
Robert J. Mendes, Robert J. Gonzalez, Mendes & Gonzales, PLLC, Nashville, for the Debtors.
ORDER DETERMINING AMOUNT OF QUARTERLY FEES OWED TO THE UNITED STATES TRUSTEE PURSUANT TO 28 U.S.C. § 1930
GEORGE C. PAINE, II, Chief Judge.
On September 30, 2003, the Court held a hearing to determine the amount, if any, owing to the United States Trustee ("UST") for quarterly fees in the above-captioned substantively consolidated cases. Based upon the pleadings, the record in these cases, the exhibits, the testimony of the witnesses and arguments presented at the hearing, and the Court's findings of fact and conclusions of law as described in a written Memorandum entered on November 4, 2003 (the "Memorandum", Docket # 1932), which findings and conclusions are incorporated herein by reference as if fully set forth in this Order, it is hereby
ORDERED, ADJUDGED AND DECREED that, since the substantive consolidation ordered in this case is effective as of the petition date, the UST is entitled to collect a quarterly fee only in connection with the one substantively consolidated entity; It is further
ORDERED, ADJUDGED AND DECREED that given that the Debtors' substantively consolidated entity had disbursements greater than $5,000,000 for every quarter at issue, and therefore quarterly fees assessed should be capped at $10,000 per quarter, the UST is allowed and awarded quarterly fees in these cases in the amount of $50,000.00 which reflects the appropriate total amount of quarterly fees owed by the substantively consolidated debtor pursuant to 28 U.S.C. § 1930(a)(6); It is further
ORDERED, ADJUDGED AND DECREED that the substantively consolidated entity is hereby directed to pay to the UST the sum of $500.00, which is equal to the total amount in quarterly fees owed to the UST, $50,000.00, less the amount in quarterly fees actually paid to the UST during the pendency of this case by the debtors, $49,500.00; It is further
ORDERED, ADJUDGED AND DECREED that all the funds that had been held in escrow pending resolution of this issue be hereby released to the substantively consolidated Debtors.